Citation Nr: 1438818	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  10-23 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for lumbar strain.  

2.  Entitlement to service connection for right wrist degenerative joint disease.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).

4.  Entitlement to VA pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to January 1979.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in Waco, Texas.   

A review of the Veteran's electronic VA folders (Virtual and VBMS) reveals that all documents in these folders have already been considered by the RO in adjudicating the Veteran's claims.  The Virtual VA folder includes an April 2014 lumbar spine VA medical examination report that is not included in the paper claims file.  

The issues of entitlement to an increased rating for lumbar strain, entitlement to service connection for right wrist degenerative joint disease, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran did not have any active service during a period of war.


CONCLUSION OF LAW

The legal requirements for establishing basic eligibility for VA pension benefits have not been met.  38 U.S.C.A. §§ 101, 1521 (West 2002); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.6, 3.17 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The Court of Appeals for Veterans Claims (CAVC) has held that the statutory and regulatory provisions pertaining to VA's duty to notify and assist do not apply to a claim if resolution of that claim is based on statutory interpretation, rather than consideration of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001). 

The Board notes the Veteran's records from the Social Security Administration (SSA) have not been obtained.  However, as will be discussed below, the evidence does not indicate that the Veteran had any wartime service.  As such, obtaining his SSA records would be of no consequence to the resolution of the claim for VA pension benefits.  See Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010).  Accordingly the Veteran's pension claim may be decided now without first obtaining the Veteran's SSA records.

The critical facts in this case, i.e., the dates of the Veteran's active service, are not in dispute.  Consequently, resolution of the matter is wholly dependent on interpretation of the statutory and regulatory provisions pertaining to the nature of service that is necessary to establish basic eligibility for VA pension benefits.  Because no reasonable possibility exists that further notice or assistance would aid in substantiating this claim, any deficiencies of VCAA notice or assistance are rendered moot.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001).

The Veteran's DD 214 reflects that he began a period of active service in the United States Army on October 28, 1976, and that he was discharged from service on January 23, 1979.  He does not allege, and the record does not show, any other periods of active service.

VA law and regulations provide for the payment of pension benefits to veterans with active service during a period of war who are permanently and totally disabled from disability which is not the result of willful misconduct.  38 U.S.C.A. § 1521(a); 38 C.F.R. § 3.3.  A veteran meets the service requirements for pension if he served in active military, naval or air service: (1) for 90 days or more during a period of war; (2) during a period of war and was discharged or released from service "for a disability adjudged service-connected without presumptive provisions of law, or at time of discharge had such a service-connected disability, shown by official service records, which in medical judgment would have justified a discharge for medical disability;" (3) for a period of 90 consecutive days or more and such period began or ended during a period of war; or (4) for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war.  See 38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3). 

The term "period of war" is defined by statute, and means the Spanish American War, the Mexican border period, World War I, World War II, the Korean Conflict, the Vietnam era, the Persian Gulf War, and the period beginning on the date of any future declaration of war by the Congress and ending on the date prescribed by Presidential proclamation or concurrent resolution of the Congress.  The Vietnam era began August 5, 1964 and ended May 7, 1975, for veterans who did not service in the Republic of Vietnam during that period, and the Persian Gulf War began on August 2, 1990; there was no period of war in the interim.  38 U.S.C.A. § 101(11); 38 C.F.R. § 3.2(e), (f).

The facts in this case are straight-forward and are not in dispute; governing statute and regulations are clear and unambiguous.  Although the Veteran served for more than 90 days, his active service from October 1976 to January 1979 falls outside the parameters of periods of war, as defined by statute and regulation.  Hence, he does not have qualifying service for, and is not entitled to, VA pension benefits.

This matter is governed by the statutes and regulations pertaining to the nature of service necessary to establish basic eligibility for VA pension benefits.  The Board has no authority to award benefits that are not authorized by law.  See 38 U.S.C.A. §§ 501, 7104.  The Veteran does not meet the basic eligibility requirements for VA pension benefits, and there is no legal basis on which his claim could be granted.  As the law, and not the evidence, is dispositive in this case, the claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Basic eligibility for VA pension benefits is denied.


REMAND

Oh his June 2010 substantive appeal the Veteran reported that he had been granted Social Security Administration disability benefits.  The medical records used by SSA in making the disability determination have not been requested and are not of record.  These records are relevant to the Veteran's claims and should be obtained and considered.  38 C.F.R. § 3.159(c)(2).  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).

The Veteran's updated VA treatment records should be obtained as well as records dating from 1990 to 2009.  See VA Form 21-4142 dated in October 2009.

Finally, as the October 2009 VA examination report pertaining to the wrist did not address whether the Veteran currently has a disability that is related to service, additional medical inquiry is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Obtain outstanding VA medical records including those dating from 1990 to 2009 from the Bonham and Sherman facilities. 

2.  Contact SSA and request a copy of the Veteran's complete SSA disability benefits file, including any administrative decision(s) for SSA disability benefits and all of the underlying medical records.  All attempts to fulfill this development should be documented in the claims file.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 C.F.R. § 3.159(e).  

3.  Schedule the Veteran for a VA examination.  Provide the claims folder to the examiner for review.  The examiner should indicate in the report that the claims folder was reviewed.

The examiner is asked to identify all right wrist disabilities and opine as to whether it is at least as likely as not (a probability of 50 percent or greater) that any right wrist disability is related to service.  The examiner's attention is directed to the Veteran's reports that he injured his wrist in service and that it has given him trouble since.  See the Veteran's October 2009 statement.  For purposes of this opinion, the examiner should assume that an injury occurred in service.  The examiner is asked to provide a complete explanation for the opinion.

4.  Thereafter, readjudicate all issues that are in appellate status and furnish the Veteran and his representative a supplemental statement of the case for all claims that remain less than fully favorable to the Veteran.  The Veteran and his representative should be afforded the appropriate opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


